Title: To John Adams from François Adriaan Van der Kemp, 7 November 1815
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high respected Frend!
Oldenbarneveld 7 Nov. 1815.


Musing on Moliere—the last precious gift of de Gyselaer which I received this Summer—and for which mÿ warmest thanks never reached him, I was as usually diverted from Him to you recollecting—how often—and in how various manner you have been pleased to bestow your kindnesses upon me—and then—it was natural, that I looked for the accomplishment of Some of your intentions to oblige me—and the failing is not your fault. When at Quincy—it has to me the appearance of an age, you prefered to me—the continuance of the Mem.

of the Academÿ with those of the Agric. Soc. having previously presented me with two of either—and I know—you requested your Nephew Mr Shaw—to charge himself with this task—but—alas! minima non curat Prætor—why not asked him once—if I never returned Him mÿ thanks?—this might have called to his mind—that in the western wilderness lived an object, which his Uncle deemed deserving Some attention. I had Some propspect too obtained, of receiving a Buckminster fortunatelÿ—this gap is filled—as lately Miss Elisa Eliot presented me with these Sermons, with which I have been delighted and instructed. What would become of me if now and then Some female Saint did not throw a propitious glance on a faithful votarÿ?
I Sometimes contemplated to appeal to your Ladÿ—but then was witholden again by the apprehension, of being deemed importune—as I must have appeared with empty hands, and tho I knew her condescencion—yet Some offerings of good will at least might be expected. Before you I dare appear naked and ragged—and deem it Sufficient to plead your former bounties—Could this not avail—despair might drive me, to circulate a Subscription to defraÿ the expences of a pilgrimage to Quincÿ—and then I would Staÿ and deaven your ears—and drink your generous wine, to recruit my Spirits—till I had obtained—which I consider as a part of my inheritance, and will give me a fresh claim on renewed bounties.
Do you possess, "conjectures raisonnées Sur la Situation de la France dans le Systeme politique de L’Europe"? or "Politique de tous les cabinets de L’Europe pendant les regnes de Louis xv & xvi"—and the Marquis de Mont-Alembert Systeme de fortifications et defence Militaire? If So and you would Send them—when an opportunity is offered—I Shall peruse them directly and return mÿ Sincerest thanks—Lately a cousin—an colonel in the dutch Service—Send me Some military works—and requested my opinion about them—one at least deserved an English dress—and—did I understand the language enough—I would favour my Country with this wel-written performance—but here again—I am confined to a wish.
Tell me is it not a Soloecism "the infernal Spirit, which has "evil for its good," appeared in its full perfection" I understand the meaning—but cannot discover the correctness of the Sentence—
Does mr J. Q. Adams keep his Sons—under his own tuition—or are they at Oxford—or Cambridge? That promising youth, which I did See at your house—must now, I guess, be Sufficiently armed to enter the best in Gr. Brittain’s universities—may you live yet, to See ripe fruits—from that tree, nursed and cultivated by the united assiduous attendance of yourself and your Ladÿ—This must be a yet more exquisite fruition—than those, which you gathered from the worth of his Father—and you cannot, my Dear friend! be willing to hoard them up So exclusively for yourself—not to allow me a Small Share and if So—a grand-mothers liberal munificence might disappoint you. Do you not think, that this disinterested warning is entitled to Some reward?
I cannot Say I regret, although I was pleased—at the first hearing of Col. W. Smith’s Success, that his election is to be contested—as I am fully convinced—that his Antagonist was meant by the majority of the Electors—and—what ought to assuage his disappointment—the Republican candidate is a man of talents and of great worth—who gained my respect by his virtues, and mÿ affection by his amiable character.
We had an unsolicited visit of that restless Influenza—and yet She will not leave us—Do not admit her—if She raps at your door—there is not one trait in her countenance, which is not disgusting—if my Dutch friends send my herring and Bordeaux wine in Season I will pickle or drown her—otherwise—I must Silently Submit Many years past I had a glimpse of Some Letters of mrs Adams to mr Hollis—published by Fenno—I have in vain tried—to See these once more—Should it not be possible, through your intercession?
Celebrate the festivity of your approaching anniversarÿ in full health—and a Bountiful God crown this and your remaining days with his choicest blessings! Confident that I possess an uninterrupted Share of your affectionate regard—I enjoÿ the pleasures of assuring you that I am with the highest respect and Sincerest affection / My Dear and high respected friend! / Your most ob. & obliged freind

Fr. Adr. van der kemp


9 Nov. 1815P.S. explain me, who are understood by the Livery-men in London—Be so kind to inform me of the cause or pretext of the removal of President Wheelock. I interest myself much in that man—whose acquaintance in Holland I owed to your Recommendation. I Should have addresssed my Self to his Son in Law the Rev. Allen—but apprehending—my inquiry might have an air of impertinence—I give up this plan— /  T. T.V. d. k.

